 

Case 1:20-cv-03756-GBD Document 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

x
TIMOTHY JACKSON, :

Plaintiff,
-against-

TOTEME LLC,

Defendant.

GEORGE B. DANIELS, United States District Judge:

Filed 07/07/20_Page 1of4
USDC SDNY

DOCUMENT :
ELECTRONICALLY FILED
DOC #: HO
DATE FILED?" O07 Oe?

 

 

ORDER

20 Civ. 3756 (GBD)

This Court having been advised that the parties have reached a settlement in principle, the

Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to

restoring the action to this Court’s calendar if an application to restore is made within thirty (30)

days of this Order.

All conferences previously scheduled are adjourned sine die.

Dated: New York, New York

SO ORDERED.
July 7, 2020

Ge
nite

B. DANIELS
tates District Judge

 
